UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4723



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MINGO MILES, III,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-05-75-TLW)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina; Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mingo   Miles,      III,    appeals    from   his      eighty-one-month

sentence imposed following his guilty plea to possession with

intent to distribute cocaine and using or carrying a firearm during

and in relation to a drug trafficking offense.                          18 U.S.C.A.

§§ 841(a)(1), (b)(1)(C), 924(c)(1)(a) (West 2000 & Supp. 2005).

Miles’ counsel filed a brief pursuant to Anders v. California, 386

U.S. 738, 744 (1967), stating that there were no meritorious issues

for appeal, but addressing the validity of Miles’ plea and the

propriety of his sentence.          Miles was informed of his right to file

a pro se brief, but he has not done so.              Because our review of the

record discloses no reversible error, we affirm.

           We   find   that    Miles’       guilty   plea    was    knowingly   and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.       Miles was properly advised of his rights, the

offenses charged, the maximum sentence for each offense, and the

minimum   sentence     for    the     firearm    offense.         The   court   also

determined that there was an independent factual basis for the plea

and that the plea was not coerced or influenced by any promises.

See North Carolina v. Alford, 400 U.S. 25, 31 (1970); United States

v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

           We find no error by the district court in declining to

adjust    Miles’     offense        level    downward       for    acceptance    of

responsibility,    U.S.      Sentencing      Guidelines      Manual     §   3E1.1(a)


                                       - 2 -
(2004), after concluding that his continued use of marijuana

demonstrated that he had not accepted responsibility for his

criminal conduct.       The district court properly computed Miles’

offense   level   and    criminal    history    category    and   correctly

determined the advisory guideline range of twenty-one to twenty-

seven months on the drug charge, plus a consecutive sixty-month

minimum term for the firearm offense.          The eighty-one-month total

sentence for the two offenses was at the low end of the advisory

range and was reasonable.     See United States v. Hughes, 401 F.3d

540, 547 (4th Cir. 2005).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              We therefore

affirm Miles’ conviction and sentence.          This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.              If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy thereof was served on the client.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED


                                    - 3 -